Citation Nr: 1829410	
Decision Date: 06/06/18    Archive Date: 06/27/18

DOCKET NO.  10-24 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD). 

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from July 1974 to July 1978 and in the United States Army National Guard of Alabama from September 2001 to September 2002.  He also has additional period of inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

In August 2016, the Board remanded the matter for additional development.  A copy of the remand mailed to the Veteran was returned to VA in October 2016, along with a letter requesting additional information supporting a diagnosis of coronary artery disease during his time in the National Guard, and pertinent forms requesting additional private treatment records.  VA has also called the Veteran on both his primary telephone number and his work number in attempts to locate the Veteran.  As of date, VA received no answer or response.  

The matter is now back before the Board for appellate consideration.  


FINDINGS OF FACTS

1.  The probative and competent evidence of record indicate that the Veteran's coronary artery disease had onset or manifested during the period of INACDUTRA.  

2.  There is no evidence to indicate that the Veteran's coronary artery disease was aggravated beyond its natural progression during his second period of active service (ACDUTRA).  

3.  The Veteran's hypertension did not have onset during or as a result of active service or ACDUTRA. 

4.  The Veteran's hypertension was not aggravated beyond its natural progression during his service on ACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a coronary artery disease have not been met. 38 U.S.C.A. §§ 101, 106, 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303, 3.304 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). VA provided adequate notice for the Veteran's claims of service connection in a letter sent to the Veteran in November 2007.  In that letter, the VA advised the Veteran what information was needed to substantiate a claim for service connection.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  

The RO has obtained service and VA treatment records, as well as private treatment records.  The VA has afforded the Veteran relevant examination and opinion in December 2015.  A medical opinion addendum was also issued in February 2017, May 2017, and June 2017.  The resulting reports described the Veteran's claimed disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  The Board notes that the Veteran did not respond to the Board's August 2016 remand.  After the returned mail following the first attempt to reach the Veteran, the Board acknowledges a possible address discrepancy.  However, VA has made reasonable efforts to contact the Veteran via telephone and through another address on file.  As of date, the VA has not received any correspondence from the Veteran regarding an address change.  He has not submitted any documentation supporting a change of address.  The Veteran has a responsibility in keeping VA informed of any change of address and has an obligation to cooperate, when required, in the development of evidence pertaining to his claim.  The duty to assist is not always a one-way street, nor is it a blind alley.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2006).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

Service connection for certain chronic diseases, such as arteriosclerosis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Hypertension is also considered a chronic disease for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §3.303 (b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year from the day of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362. 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106 (d); 38 C.F.R. § 3.6 (e).  ACDUTRA, however is, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  
In the context of Reserve or National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101 (24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Id. Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46. Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Id. 

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation; (1) that the preexisting disability permanent worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter. Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Donnellan, 24 Vet. App. at 175.

By way of history, the Veteran served on active duty between July 1974 and July 1978.  During this time, his Service Treatment Records (STRs) revealed no complaints or notes regarding hypertension or a heart condition.  His medical report dated November 1977 showed normal blood pressure at 124/80.  A record dated June 1978 noted that the Veteran had chest pain or pressure in his chest but denied palpitations, heart trouble, or high blood pressure.  The physician noted that that the Veteran occasionally had mild upper chest pains.  However, earlier in March 1978, his STR noted chest pains with coughing.  The diagnosis was ultimately associated with a sinus pressure and congestion, not a heart condition.  Thus, the Board can reasonably conclude that neither the Veteran's coronary heart disease or his hypertension have onset or manifest during his service in this time period.  

After his service in the United States Army, the Veteran served on inactive duty service part time (INACDUTRA) for a long period of time.  The Veteran later entered in to active duty service with the National Guard in September 2001 (ACDUTRA).  His active duty in the National Guard concluded in September 2002 and he was later discharged from his services in August 2005.  

Based on the existing medical evidence, the Veteran underwent a coronary angioplasty in March 1988, during his inactive service.  Based on the his Statement in Support of Claim dated October 2007, it is his contention that his coronary artery diseases and his hypertension manifested concurrently as a result of the March 1988 angioplasty.  



a.  Coronary Artery Disease

First Period of Active Duty from 1974 to 1978

The Veteran's STRs during his active service (1974 to 1978) are negative for any documentation of an onset of a coronary disease.  In a May 2017 VA examination report addendum, the examiner opined that the Veteran's heart condition was less likely than not incurred in or caused by the claimed in-service, event or illness.  There is also no evidence of a coronary artery disease or symptoms within one year after his active service.  In fact, the earliest evidence of a heart condition is the March 1988 coronary angioplasty, approximately 10 years after service, as stated by the June 2017 VA examiner.  The Board is unable to find additional evidence that the Veteran's coronary condition is related to his military service during 1974 to 1978.  Furthermore, the Veteran does not contend that his active service during this period caused his heart condition.  

Period of INACDUTRA

In any event, while the Board acknowledges that a heart condition manifested during the Veteran's period of inactive service in March 1988, the Veteran may not be service connected for his heart condition, since it is a disease and not an injury.  38 C.F.R. § 3.6.  Active military service includes disability resulting from injury or disease incurred in or aggravated during active duty and ACDUTRA and disability resulting from injury (but not disease) incurred in or aggravated during INACDUTRA or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101 (21), (24), 106 (West 2014); 38 C.F.R. § 3.6 (a), (d) (2016).  Here, the Veteran's current diagnosis is a coronary artery disease.  According to the December 2015 VA examination, the Veteran has never had a myocardial infarction, a cardiac arrest, or a cerebrovascular accident during training.  The examiner noted no evidence of congestive heart failure, cardiac arrhythmia, infectious heart condition, or a heart valve condition.  

In addressing his later period of inactive service subsequent to his diagnosis, the Veteran's coronary artery disease could be seen to be a pre-existing condition that would be subject to aggravation.  However, such aggravation is not for application within the context of INACDUTRA as there was no indication that the Veteran was examined prior to each period of INACDUTRA, and therefore, the presumption of soundness is rendered moot.  

Second Period of Active Service from September 2001 to September 2002

In September 2001 to September 2002, the Veteran entered into active duty status with the Army National Guard (ACDUTRA) with a pre-existing heart condition.  A prior STRs dated March 1992 noted an issue of a heart trouble but a retention examination dated 1996 marked normal heart and vascular system, qualifying him for continued service.  Thus, the Board must now determine whether or not the Veteran was sound upon entering service during this time period.  

In a March 1996 letter, the Veteran's private physician stated that the Veteran had been his patient since March 1988.  The Veteran had undergone a coronary angioplasty and reported no issues during recovery.  The physician concluded that despite his coronary condition, the Veteran was fit to participate in full military duties and activities, with no restrictions.  A later retention examination dated February 2001 reported a heart problem due to an abnormal EKG.  The VA physician acknowledged the Veteran's 1988 angioplasty but also concluded that there were no further problems.  The VA physician ultimately marked the Veteran's heart as 'normal' with regards to thrust, size, rhythm, and sound.  The Veteran was considered 'qualified' for retention.

In his December 2015 VA examination, the examiner conceded that the Veteran's heart condition clearly and unmistakably existed prior to service.  However, in addressing the aggravation factor, the examiner opined that the Veteran's heart condition was not aggravated beyond its natural progression due to an in-service event, injury or illness.  The examiner explained that the Veteran was cleared for duty in 2001 by his cardiologist and there were no new abnormalities since then.  There were no indications of worsening symptoms until 2007, when the Veteran failed a graded exercise test (GXT).  After his active duty in the National Guard ended in September 2002, the Veteran's private physician placed physical restrictions on the Veteran's activities.  According to a January 2005 letter, the private physician cautioned him against lifting objects over 40 lbs. or running more than 5 minutes.  The examiner however, opined that the private physician's precautions were issued due to the previous angioplasty and not because of any cardiac changes, to which there were none.  In March 2007, the Veteran reported to his private physician but denied complaints of chest pains or shortness of breath.  The physician noted that he remained active in his physical activities.  After an abnormal EKG, his physician scheduled him for an outpatient cardiac catherterization.  The Veteran later underwent a coronary artery bypass graft in April 2007, approximately 4 and a half years post service.  In sum, there was no evidence of aggravation of a coronary artery disease during service.  

In his most recent physical examination by a VA examiner in December 2015, the Veteran's heart demonstrated a heart rate of 80 beats per minute, with regular rhythm, and normal heart sounds.  His peripheral pulses were normal and there were no evidence of peripheral edema.  Diagnostic testing showed no indication of cardiac hypertrophy or cardiac dilatation.  An exercise stress test showed no ischemia and an interview-based METs test indicated that the Veteran denies experiencing symptoms attributable to a cardiac condition with any level of physical activity.  

In short, the preponderance of the evidence is against finding that the Veteran's diagnosed coronary heart disease had onset in a period of ACDUTRA, a period of active duty, or was otherwise aggravated by a period of service.  In reaching these conditions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b).





b.  Hypertension

First Period of Active Duty from 1974 to 1978

Based on the Veteran's contentions, his hypertension occurred concurrently with his heart condition.  Similar to his coronary artery disease, the May 2017 VA examiner opined that his hypertension is less likely than not incurred in or caused by the claimed in-service, event or illness between 1974 and 1978.  His STRs revealed no indication of high blood pressure.  A medical report dated November 1977 recorded his blood pressure at 124/80.  Indications of hypertension did not manifest until 1988.  As a result of his coronary angioplasty that year, the Veteran was prescribed anti-hypertensive medication and has continued to take those medications since then.  Thus, the Board finds that the Veteran's hypertension did not have onset or manifest during his active service in the United States Army in 1974 to 1978.  

Period of INACDUTRA 

Blood pressure readings leading up to his angioplasty in 1988 appeared normal.  His STRs dated June 1982 showed that his blood pressure was recorded at 122/78 and his March 1986 STR reported his blood pressure at 130/90.  In his June 1988 retention examination, his blood pressure was noted at 122/84.  Evidence of the Veteran's hypertension did not manifest until 1988.  The June 2017 VA examiner concluded that there was no clear and unmistakable evidence of onset of hypertension prior to 1988.  Similar to his heart condition, the Veteran cannot be service connected for his hypertension, which he developed during the period of his inactive service, INACDUTRA.  38 U.S.C.A. §§ 101 (24).  

Second Period of Active Duty from September 2001 to September 2002

When the Veteran served on ACDUTRA in September 2001, the presumption of soundness becomes applicable and the Board must determine whether the Veteran was sound upon entry into the National Guard.  In March 1992, the Veteran's STR noted an issue with blood pressure.  The Veteran's private physician issued a letter dated March 1996 indicated that the Veteran had been on medication for blood pressure, which was well controlled.  At that time, the Veteran's blood pressure was measured at 130/88 to 138/90.  After taking the Veteran's hypertension and heart condition into consideration, he cleared the Veteran for military service.  Furthermore, the Veteran's STR retention examination dated February 2001 reported normal blood pressure.  

Upon review of the Veteran's medical history and physical examination, the December 2015 VA examiner opined that while it was clear and unmistakable that the Veteran's hypertension existed prior to his 2001 service, the condition was not aggravated beyond its natural progression by an in-service event, injury, or illness.  Citing reasons similar to the Veteran's heart condition, the examiner found no evidence of worsening symptoms until 2007.  Additionally, the Veteran's private physician had previously cleared him for service.  

In July 2002, the Veteran's private physician issued a letter detailing the status of the Veteran's hypertension.  The physician stated that the Veteran had been suffering from mild hypertension, which has been well controlled through medication and exercise.  Additionally, he has not demonstrated any symptoms for a number of years.  However, in July 2002, the Veteran's blood pressure reading showed a spike in the systolic pressure ranging from 160 to 170 mmHg and a diastolic pressure at 90 to 100.  After an adjustment of medication, his blood pressure showed little change and was measured at 170/90 approximately 10 days later.  In an August 2002 letter by the Veteran's physician, he stated that it would be unwise for the Veteran to travel on an overseas mission due to his outstanding medical condition and the number of medication he was currently taking.  However, in a December 2002 VA treatment record, the Veteran was seen for a follow up his coronary disease and his blood pressure.  There, his blood pressure was reported at 100/50 with pulse at 64 and regular.

Two years after his separation from the period of ACDUTRA, his private treatment record dated July 2004 reported the Veteran's blood pressure at 108/70.  The following year in January 2005, his blood pressure was recorded at 120/72.  At this time, his physician stated that the Veteran was advised against lifting more than 40 lbs. and running for more than 5 minutes because of his hypertension.  He also added that the Veteran's weight fluctuated between 211 to 221 lbs.  In fact, two years post service, his private treatment record did not report a reading where his systolic pressure exceeded 121 mmHg and his diastolic pressure exceeded 82mmHg between July 2005 and March 2007.  In April 2007, however, the Veteran's blood pressure reading reached 158/78.  His second reading was 154/78, and his third reading was 148/76.  

While the Board acknowledges the sudden increase in the Veteran's blood pressure as stated in the July 2002 letter from his private physician, it does not constitute a permanent increase in his disability beyond its natural progression during the period of ACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 172-74 (2010).  Just establishing that a disability worsened during service is not enough, since the presumption of aggravation does not apply where a claim is based on a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. at 48 n.7. Temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  After a spike in his blood pressure, the December 2002 private treatment record reflected a blood pressure of normal reading.  

The Board finds that the evidence weights against a finding of service connection for hypertension.  While the Veteran has shown how his hypertension arose, its onset was during the period of INACDUTRA and did not render the Veteran unsound upon entry of his ACDUTRA period.  Thus, service connection for hypertension is denied.  









ORDER

Entitlement to service connection for a coronary artery disease is denied.  

Entitlement to service connection for hypertension is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


